DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 05/04/2020 has been entered.  Claims 21-32 are pending in the application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: closure tube is not found in the specification.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closure tube movable through a closure stroke/motion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification and drawings do not disclose or show a shaft that comprises a closure tube movable through a closure stroke/motion.  Since there is no closure tube it is not clear how the closure tube is assembled with the invention nor how it works.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-32 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith et al. (US 20080185419 A1).
Regarding claims 21, 25, and 29, Smith et al. discloses a surgical instrument (1), comprising: a handle assembly (10), comprising: a first outer shroud (11); a second outer shroud (13 [0106], fig. 1); an electric motor (120/210); a closure trigger (20/21); and a firing trigger (22, also see fig. 37); a shaft (30) extending from said handle assembly, wherein said shaft comprises a closure tube movable through a closure stroke/motion ([0051], fig. 33); 
an end effector (40) extending from said shaft, said end effector comprising: a grounded first jaw (50), wherein said closure tube slides over a portion of said grounded first jaw during said closure stroke ([0051], fig. 33); a second jaw (60), wherein said second jaw is moveable relative to 
a motor control circuit (500, [0087-0090], figs. 12, 20, 30, 33-36) configured to: apply a first voltage to said electric motor to operate in a first direction in response to an actuation of said firing trigger to advance said firing member distally through a firing stroke/motion;  and apply a second voltage to said electric motor to operate in a second direction to retract said firing member after a completion of said firing motion [0087, 0110-0111, 0114-0122, 0214, 0221-0224]; and a retraction switch (21/618, [0118, 0129, 0143-0144, 0151], fig. 24) in communication with said motor control circuit actuatable by a clinician to retract said firing member after a partial completion of said firing stroke [0103, 0114, 0118-0122] wherein said retraction switch is nested in said first outer shroud and wherein said retraction switch is positioned on one of said first outer shroud and said second outer shroud (abort, timed, position distance set, ([0122-0129, 0148-0150, 0166], figs. 1-39).
Regarding claims 22-24, 26-28, and 30-32, Smith et al. discloses end effector further comprises a staple cartridge (50), firing member further comprises a knife (1060 [0103, 0216-0217], fig. 33), said motor control circuit further comprises a circuit board (500) mounted in said handle assembly (500, [0087-0090], figs. 12, 20, 30, 33-36).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F LONG/Primary Examiner, Art Unit 3731